EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney William Slate on 5/25/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 


1.	(Previously presented) A method for correcting errors in a manipulator system, wherein the manipulator system comprises at least one manipulator and is controlled by means of at least one manipulator program, and wherein the method comprises:
providing at least one manipulator program, wherein the manipulator program comprises a plurality of operations; 
combining at least two of the operations of the plurality of operations to form at least one operation structure;
defining at least one rerun point wherein the at least one rerun point  forms the beginning and/or the end of an associated operation structure of said at least one operation structure;
for the at least one rerun point, providing at least one reaction structure and assigning the at least one reaction structure to the associated operation structure, wherein the at least one reaction structure includes reaction operations , upon the execution of which 
executing the manipulator program;
when a first type of error occurs at a given point, executing a reaction structure of the at least one reaction structure, such that the manipulator system is converted into a system state corresponding to the rerun point for which said executed reaction structure was provided; and
when a second type of error, different from the first type or error, occurs at the same given point, executing different reaction operations of said executed reaction structure.

2.	(Previously presented) The method as claimed in claim 1, wherein each of the at least one operation structure is consistent, such that, at the associated rerun point and/or before and/or after the execution of the operation structure, the integrity conditions of the manipulator system are complied with.

3.	(Previously presented) The method as claimed in claim 1, wherein the system state of the manipulator system at a rerun point of the at least one rerun point and/or before and/or after the execution of an operation structure of the at least one operation structure is not consistent in all system parameters.

4.	(Previously presented) The method as claimed in claim 1, wherein the execution of an operation structure of the at least one operation structure is interrupted upon the occurrence of an error, and the method subsequently continues with the execution of the associated reaction structure.

5.	(Previously presented) The method as claimed in claim 1, wherein the at least one reaction structure includes at least one said reaction operation the execution of which guides the manipulator system into the system state corresponding to the rerun point  which rerun point forms the beginning of the operation structure in which the error occurred.



7.	(Previously presented) The method as claimed in claim 1, wherein an operation of the manipulator program is defined by at least one parameter, and wherein the at least one parameter is variable by the reaction operation of the reaction structure.

8.	(Previously presented) The method as claimed in claim 1, wherein the reaction structure includes at least one said reaction operation  the execution of which continues an interrupted operation structure of the at least one operation structure with at least one changed parameter or executes the interrupted operation structure anew.

9.	(Previously presented) The method as claimed in claim 1, wherein execution of the at least one reaction operation of the at least one reaction structure interrupts an interrupted operation structure of the at least one operation structure until a user input has been effected.

10.	(Canceled) 

11.	(Previously presented) The method as claimed in claim 1, wherein a first operation of the at least one operation structure is linked with at least one further operation of the plurality of operations and/or operation structure of the at least one operation structure at a first rerun point of the at least one rerun point and one of the linked least one further operation and/or operation structure is executed after the first rerun point has been reached.

12.	(Previously presented) The method as claimed in claim 11, wherein a parameter is a numerical parameter or an instruction parameter.

13.	(Previously presented) The method as claimed in claim 1, wherein the manipulator program includes real-time operations and real-time reaction operations and also non-

14.	(Currently amended) A computer and/or microcontroller running a program having program commands which, when they are loaded on the [[a]] computer and/or microcontroller, cause the computer and/or microcontroller to execute the method as claimed in claim 1.

15.	(Currently amended) The computer and/or microcontroller 

16.	(Canceled) 

17.	(Previously presented) A method for correcting errors in a manipulator system, wherein the manipulator system comprises at least one manipulator and is controlled by means of at least one manipulator program, and wherein the method comprises the following method steps:
providing at least one manipulator program, wherein the manipulator program comprises a plurality of operations;
combining at least two of the operations to form at least one operation structure;
predefining at least one rerun point, wherein the at least one rerun point forms the beginning and/or the end of an associated said operation structure;
for the at least one rerun point, providing at least one reaction structure and preassigning the reaction structure to the associated operation structure, wherein the at least one reaction structure includes reaction operations, upon the execution of which the manipulator program controls the manipulator system such that the manipulator system is guided into a system state corresponding to said rerun point;
executing the manipulator program and, when a first type of error occurs at a given point:
 
when a second type of error, different from the first type or error, occurs at the same given point:
executing different reaction operations of said executed reaction structure.

18. 	(Previously presented) The method as claimed in claim 17, wherein the at least one reaction structure includes at least one said reaction operation  the execution of which guides the manipulator system into the system state corresponding to the rerun point which rerun point forms the beginning of the operation structure in which the error occurred.

19. 	(Previously presented) The method as claimed in claim 17, wherein execution of the reaction structure reaction operation the execution of which continues an interrupted operation structure of the at least one operation structure with at least one changed parameter or executes the interrupted operation structure anew.

20. 	(Previously presented) The method as claimed in claim 17, wherein responsive to the execution of the reaction structure reaction operation the manipulator further proceeds to operate from the rerun point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY Y OH/Primary Examiner, Art Unit 3666